UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-153472 FAR EAST WIND POWER CORP. (Exact name of registrant as specified in its charter) Nevada 27-0999493 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) Wangzuo Center, West Tower, Suite 1608, Guanghua Road, Chaoyang District Beijing, China 100020 (Address of principal executive offices) (Zip Code) 86 18621363580 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x As of February 18, 2011, the registrant had 43,650,000 shares of its common stock issued and outstanding. 1 TABLE OF CONTENTS PAGE PART I ITEM 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of December 31, 2010 (Unaudited) and June 30, 2010 F-1 Unaudited Condensed Consolidated Statements of Operations for the Six months ended December 31, 2010 and 2009 F-2 Unaudited Condensed Consolidated Statements of Cash Flows for the Six months ended December 31, 2010 and 2009 F-3 Unaudited Statements of Stockholders' Equity (Deficiency) for the period from June 2, 2008 (inception) to December 31, 2010 F-4 Notes to the Condensed Consolidated Financial Statements F-5 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 ITEM 4. Controls and Procedures 8 PART II ITEM 1. Legal Proceedings 9 ITEM 1A. Risk Factors 9 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 ITEM 3. Defaults Upon Senior Securities 9 ITEM 4.
